                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

DONALD F. SCOTT,

                       Petitioner,                :   Case No. 3:18-cv-334

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

NORMAN ROBINSON, Warden,
 London Correctional Institution
                                                  :
                       Respondent.


                      REPORT AND RECOMMENDATIONS


       This habeas corpus action is before the Court for decision on the merits on the Petition

(ECF No. 1), the State Court Record (ECF No. 25, 26), and the Return of Writ (ECF No. 27).

Petitioner’s deadline for filing a reply was April 15, 2019, but no reply has been filed.



Litigation History



       Scott was indicted by the Montgomery County, Ohio, Grand Jury on June 18, 2014, on

four counts of felonious assault with a deadly weapon. He pleaded no contest to two of the counts

in return for dismissal of the other two and was sentenced to community control for five years.

Having once been sanctioned for breach of community control, Scott was again before the

Common Pleas Court on a subsequent alleged violation on October 7, 2016. Found again in

violation, he was sentenced to two concurrent terms of three years each on the two counts of

felonious assault. Scott appealed to the Second District Court of Appeals which affirmed the trial

                                                 1
court. State v. Scott, 2nd Dist. Montgomery No. 27299, 2017-Ohio-4100 (Jun. 2, 2017) (“Scott I”),

appellate jurisdiction declined, 150 Ohio St. 3d 1455 (2017). On August 1, 2017, Scott filed an

Application to Reopen his appeal under Ohio R. App. P. 26(B) which the Second District denied.

State v. Scott, No. 27299 (2nd Dist., Oct. 18, 2017) (unreported; copy at State Court Record, ECF

No. 25, PageID 212-21.)

       In 2018 Scott filed motions in the Court of Common Pleas to vacate a void sentence, for

summary judgment to vacate a void sentence, and requesting findings of fact and conclusions of

law. All were denied and Scott appealed and the Second District affirmed, State v. Scott, 2nd Dist.

Montgomery No. 28039, 2019-Ohio-400 (Feb. 8, 2019) (“Scott II”). Scott took no appeal to the

Supreme Court of Ohio.

       Scott’s habeas corpus petition, filed before this most recent Second District decision,

pleads the following grounds for relief:

               Ground One: The petitioner is being detained against his will
               pursuant to a Void Illegal Sentence.

               Supporting Facts: The trial court did not adhere to State statutes
               concerning: 1. Maximum and consecutive sentencing Ohio Revised
               Code §2929.13 A-C; 2. State statutes concerning notification of
               sentencing for violation of Community Control.


               Ground Two: Ineffective Assistance of Counsel

               Supporting Facts: Trial Counsel, Jeffery Gramza, allowed the
               petitioner to accept a plea that is illegal and void; Appellate counsel,
               Jay A. Adams, refused to attack the void illegal plea and sentence
               and colluded with the state prosecution to deny justice at the
               appellate level.

               Ground Three: Violation of the petitioner’s 5th Amendment right
               of the United States Constitution.

               Supporting Facts: The trial court imposed an illegal 8 year
               sentence to be served consecutively, then at the subsequent

                                                  2
              sentencing hearing for an [sic] community control violation
              modified or changed it to a 3 year concurrent sentence. The
              Defendant-Petitioner, Donald F. Scott, Sr., avers that this
              modification constitutes successive punishment and is therefore a
              Double Jeopardy violation pursuant to the 5th Amendment of the
              United States Constitution.

              Ground Four: Violation of the petitioner’s 6th Amendment right
              of the United States Constitution.

              Supporting Facts: The trial court imposed an illegal 8 year sentence
              to be served consecutively, then at the subsequent sentencing
              hearing for an [sic] community control violation modified or
              changed it to a 3 year concurrent sentence. The Defendant-
              Petitioner, Donald F. Scott, Sr., avers that this modification
              constitutes successive punishment and is therefore a Speedy Trial
              violation pursuant to the 6th Amendment of the United States
              Constitution. The petitioner was not afforded the right of Assistance
              of Counsel to confront and defend himself from this new sentence.

              Ground Five: Violation of the petitioner’s 8th Amendment right of
              the United States Constitution.

              Supporting Facts: The trial court imposed an illegal 8 year
              sentence to be served consecutively, then at the subsequent
              sentencing hearing for an [sic] community control violation
              modified or changed it to a 3 year concurrent sentence. The
              Defendant-Petitioner, Donald F. Scott, Sr., avers that this
              modification constitutes successive punishment and cruel and
              unusual punishment inflicted, pursuant to the 8th Amendment of the
              United States Constitution.

              Ground Six: Violation of the petitioner’s 14th Amendment right of
              the United States Constitution.

              Supporting Facts: The trial court imposed an illegal 8 year
              sentence to be served consecutively, then at the subsequent
              sentencing hearing for an [sic] community control violation
              modified or changed it to a 3 year concurrent sentence. The
              Defendant-Petitioner, Donald F. Scott, Sr., avers that this
              modification constitutes successive punishment and denial of liberty
              without due process of law; denial to a person within its jurisdiction
              of the equal protection of the laws, pursuant to the 14th Amendment
              of the United States Constitution.

(Petition, ECF No. 3, PageID 33-40).

                                                3
                                           Analysis


Ground One: Void Illegal Sentence



       In his First Ground for Relief, Scott alleges his sentence is void because Ohio statues

concerning maximum and consecutive sentences and notification of violations of community

control were not followed in his case. Respondent asserts this Ground fails to state a claim upon

which habeas corpus relief can be granted (Return, ECF No. 27, PageID 415-16) and Scott has

made no reply.

       Federal habeas corpus is available only to correct federal constitutional violations. 28

U.S.C. § 2254(a); Wilson v. Corcoran, 562 U.S. 1 (2010); Lewis v. Jeffers, 497 U.S. 764, 780

(1990); Smith v. Phillips, 455 U.S. 209 (1982), Barclay v. Florida, 463 U.S. 939 (1983). “[I]t is

not the province of a federal habeas court to reexamine state court determinations on state law

questions. In conducting habeas review, a federal court is limited to deciding whether a conviction

violated the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62,

67-68 (1991); see also Elmendorf v. Taylor, 23 U.S. (10 Wheat.) 152, 160 (1825) (Marshall C. J.);

Bickham v. Winn, 888 F.3d 248 (6th Cir. Apr. 23, 2018) (Thapar, J., concurring). “A state cannot

be said to have a federal due process obligation to follow all of its procedures; such a system would

result in the constitutionalizing of every state rule, and would not be administrable.” Levine v.

Torvik, 986 F.2d 1506, 1515 (6th Cir. 1993), overruled in part on other grounds by Thompson v.

Keohavne, 516 U.S. 99, 111 (1995).

       Because it does not state a federal constitutional claim, Ground One should be dismissed.


                                                 4
Ground Two: Ineffective Assistance of Trial and Appellate Counsel

       In his Second Ground for Relief, Scott claims he received ineffective assistance of trial

counsel when his trial attorney allowed him to “accept a plea that is illegal and void.” He claims

his appellate attorney provided ineffective assistance of appellate counsel when he failed to attack

that void plea.

       The governing standard for ineffective assistance of trial counsel was adopted by the

Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984):

                  A convicted defendant's claim that counsel’s assistance was so
                  defective as to require reversal of a conviction or death sentence has
                  two components. First, the defendant must show that counsel’s
                  performance was deficient. This requires showing that counsel was
                  not functioning as the “counsel” guaranteed the defendant by the
                  Sixth Amendment. Second, the defendant must show that the
                  deficient performance prejudiced the defense. This requires showing
                  that counsel's errors were so serious as to deprive the defendant of a
                  fair trial, a trial whose result is reliable. Unless a defendant makes
                  both showings, it cannot be said that the conviction or death
                  sentence resulted from a breakdown in the adversary process that
                  renders the result unreliable.

466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S. 111, 123-24 (2009).

       With respect to the first prong, the Supreme Court has commanded:

                  Judicial scrutiny of counsel's performance must be highly
                  deferential. . . . A fair assessment of attorney performance requires
                  that every effort be made to eliminate the distorting effects of
                  hindsight, to reconstruct the circumstances of counsel’s challenged
                  conduct, and to evaluate the conduct from counsel’s perspective at
                  the time. Because of the difficulties inherent in making the
                  evaluation, a court must indulge a strong presumption that counsel's
                  conduct falls within a wide range of reasonable professional
                  assistance; that is, the defendant must overcome the presumption

                                                    5
               that, under the circumstances, the challenged action “might be
               considered sound trial strategy.”

Strickland, 466 U.S. at 689.

       As to the second prong, the Supreme Court held:

               The defendant must show that there is a reasonable probability that,
               but for counsel's unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is a probability
               sufficient to overcome confidence in the outcome.

466 U.S. at 694; accord Darden v. Wainwright, 477 U.S. 168, 184 (1986); Wong v. Money, 142

F.3d 313, 319 (6th Cir. 1998); Blackburn v. Foltz, 828 F.2d 1177, 1180-81 (6th Cir. 1987).

       A criminal defendant is entitled to effective assistance of counsel on appeal as well as at

trial, counsel who acts as “an active advocate, rather than merely as a friend of the court.” Evitts

v. Lucey, 469 U.S. 387, 394 (1985); accord Penson v. Ohio, 488 U.S. 75 (1988); Mahdi v. Bagley,

522 F.3d 631, 636 (6th Cir. 2008). Counsel must be appointed on appeal of right for indigent

criminal defendants. Douglas v. California, 372 U.S. 353 (1963); accord Anders v. California, 386

U.S. 738 (1967). The right to counsel is limited to the first appeal as of right. Ross v. Moffitt, 417

U.S. 600 (1974). The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259,

285 (2000); Burger v. Kemp, 483 U.S. 776 (1987). “To evaluate a claim of ineffective assistance

of appellate counsel, then, the court must assess the strength of the claim that counsel failed to

raise.” Henness v. Bagley, 644 F.3d 308, 317 (6th Cir. 2011), citing Wilson v. Parker, 515 F.3d

682, 707 (6th Cir. 2008).

       Respondent asserts Scott’s claim of ineffective assistance of trial counsel is procedurally

defaulted because it was available to be made from the appellate record but not raised on direct

appeal. The procedural default doctrine in habeas corpus is described by the Supreme Court as

follows:


                                                  6
               In all cases in which a state prisoner has defaulted his federal claims
               in state court pursuant to an adequate and independent state
               procedural rule, federal habeas review of the claims is barred unless
               the prisoner can demonstrate cause of the default and actual
               prejudice as a result of the alleged violation of federal law; or
               demonstrate that failure to consider the claims will result in a
               fundamental miscarriage of justice.


Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

(6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights

claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433

U.S. 72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). Absent cause and prejudice, a federal

habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

habeas corpus review. Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000) (citation omitted);

Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle, 456 U.S. at 110; Wainwright, 433 U.S. at 87.

Wainwright replaced the “deliberate bypass" standard of Fay v. Noia, 372 U.S. 391 (1963).

Coleman, 501 U.S. at 724.

               [A] federal court may not review federal claims that were
               procedurally defaulted in state court—that is, claims that the state
               court denied based on an adequate and independent state procedural
               rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S. Ct. 612, 175 L.
               Ed. 2d 417 (2009). This is an important “corollary” to the exhaustion
               requirement. Dretke v. Haley, 541 U.S. 386, 392, 124 S. Ct. 1847,
               158 L. Ed. 2d 659 (2004). “Just as in those cases in which a state
               prisoner fails to exhaust state remedies, a habeas petitioner who has
               failed to meet the State’s procedural requirements for presenting his
               federal claims has deprived the state courts of an opportunity to
               address” the merits of “those claims in the first instance.” Coleman,
               501 U.S., at 731-732, 111 S. Ct. 2546, 115 L. Ed. 2d 640. The
               procedural default doctrine thus advances the same comity, finality,
               and federalism interests advanced by the exhaustion doctrine. See
               McCleskey v. Zant, 499 U.S. 467, 493, 111 S. Ct. 1454, 113 L. Ed.
               2d 517 (1991).


Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

                                                  7
       The Sixth Circuit Court of Appeals requires a four-part analysis when the State alleges a

habeas claim is precluded by procedural default. Guilmette v. Howes, 624 F.3d 286, 290 (6th Cir.

2010)(en banc); Eley v. Bagley, 604 F.3d 958, 965 (6th Cir. 2010); Reynolds v. Berry, 146 F.3d

345, 347-48 (6th Cir. 1998), citing Maupin v. Smith, 785 F.2d 135, 138 (6th Cir. 1986); accord Lott

v. Coyle, 261 F.3d 594, 601-02 (6th Cir. 2001); Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001).

               First the court must determine that there is a state procedural rule
               that is applicable to the petitioner's claim and that the petitioner
               failed to comply with the rule.
                               ....
               Second, the court must decide whether the state courts actually
               enforced the state procedural sanction, citing County Court of Ulster
               County v. Allen, 442 U.S. 140, 149, 99 S.Ct. 2213, 60 L.Ed.2d 777
               (1979).

               Third, the court must decide whether the state procedural forfeiture
               is an "adequate and independent" state ground on which the state
               can rely to foreclose review of a federal constitutional claim.

               Once the court determines that a state procedural rule was not
               complied with and that the rule was an adequate and independent
               state ground, then the petitioner must demonstrate under Sykes that
               there was "cause" for him to not follow the procedural rule and that
               he was actually prejudiced by the alleged constitutional error.

Maupin, 785 F.2d at 138 ; accord Hartman v. Bagley, 492 F.3d 347, 357 (6th Cir. 2007), quoting

Monzo v. Edwards, 281 F.3d 568, 576 (6th Cir. 2002).

       Ohio has a relevant procedural rule that ineffective assistance of trial counsel claims

available on the direct appeal record must be raised then or later be barred by res judicata. The

Second District enforced that rule against Scott:

               {¶ 16} “Pursuant to the doctrine of res judicata, a valid final
               judgment on the merits bars all subsequent actions based on any
               claim arising out of the transaction or occurrence that was the
               subject matter of the previous action.” State v. Collins, 2d Dist.
               Montgomery No. 25612, 2013-Ohio-3645, ¶ 9, citing Grava v.
               Parkman Twp., 73 Ohio St.3d 379, 1995- Ohio 331, 653 N.E.2d 226
               (1995). The res judicata bar applies to any issue that was raised or

                                                    8
               could have been raised in a criminal defendant's prior appeal from
               his conviction or any other final appealable order. See State v. Perry,
               10 Ohio St.2d 175, 226 N.E.2d 104 (1967).

               ***

               {¶ 22} Upon review of the record, the trial court's impositions of
               community control in November 2014 and February 2016 were not
               void, and the trial court's imposition of concurrent three-year prison
               terms in October 2016 was not void. Accordingly, the doctrine of
               res judicata applies, and all challenges to Scott's three-year sentence
               should have been raised in his appeal from the court's revocation of
               community control.

Scott II, 2019-Ohio-400.

       Ohio’s doctrine of res judicata in criminal cases, enunciated in Perry, 10 Ohio St. 2d 175,

is an adequate and independent state ground of decision. Durr v. Mitchell, 487 F.3d 423, 432 (6th

Cir. 2007); Buell v. Mitchell, 274 F.3d 337 (6th Cir. 2001); Coleman v. Mitchell, 268 F.3d 417 (6th

Cir. 2001); Byrd v. Collins, 209 F.3d 486, 521-22 (6th Cir. 2000); Rust v. Zent, 17 F.3d 155, 160-

61 (6th Cir. 1994) (citation omitted); Van Hook v. Anderson, 127 F. Supp. 2d 899, 913 (S.D. Ohio

2001) (Smith, J.).

       Scott has offered no excusing cause and prejudice for failing to raise his ineffective

assistance of trial counsel claim on direct appeal except for his claim that it was ineffective

assistance of appellate counsel to omit it. To rely on ineffective assistance of appellate counsel to

excuse a procedural default, a petitioner must properly present the ineffective assistance of

appellate counsel claim to the state courts and exhaust it within that system. Edwards v. Carpenter,

529 U.S. 446 (2000), Scott raised this ineffective assistance of appellate counsel claim in his Rule

26(B) application, which is the proper method for raising such a claim in Ohio. However, he

procedurally defaulted that claim by not appealing to the Supreme Court of Ohio.

       Ground Two is therefore procedurally defaulted and should be dismissed on that basis.



                                                 9
Ground Three: Double Jeopardy



       In his third Ground for Relief, Scott alleges his Double Jeopardy rights under the Fifth

Amendment were violated when his sentence was changed at the second hearing for community

control violation from an illegal eight-year sentence to two three-year concurrent sentences.

       Respondent asserts this claim should be dismissed as procedurally defaulted under the

Perry res judicata rule, because it has never been presented to the Ohio courts and would be

dismissed on that basis if Scott now attempted to raise it in the Ohio courts. Scott makes no

response, and this defense is well taken: the claim could have been raised on direct appeal and

was not.

       Ground Three should therefore be dismissed.



Ground Four: Speedy Trial



       In Ground Four Scott claims his Sixth Amendment right to a speedy trial was violated by

the sentence modification that occurred on his second community control violation. Respondent

correctly asserts this claim should be dismissed on the same basis as Ground Three, and the

Magistrate Judge recommends same.



Ground Five: Cruel and Unusual Punishment



       In Ground Five, Scott asserts imposition of a committed sentence on his second community



                                                10
control violation constitutes cruel and unusual punishment in violation of the Eighth Amendment.

Respondent correctly asserts this claim should be dismissed on the same basis as Ground Three,

and the Magistrate Judge recommends same.



Ground Six: Due Process and Equal Protection



       In his Sixth Ground for Relief, Scott alleges he was denied due process and equal protection

of the laws by the manner in which his community control sanction was revoked.

       As Respondent correctly notes, Scott made no equal protection claim in the state courts

and that claim is accordingly procedurally defaulted.

       Scott did make a due process claim on direct appeal and the Second District decided it as

follows:



               I. Facts and Course of Proceedings

               {¶ 2} On June 18, 2014, the Montgomery County Grand Jury
               indicted Scott on four counts of felonious assault with a deadly
               weapon, felonies in the second degree, in violation of R.C.
               2903.11(A)(2). Dkt. 5. On September 2, 2014, Scott pled no contest
               to two counts of felonious assault with a deadly weapon and the
               State dismissed the remaining two counts. Dkt. 62. On November
               18, 2014, the trial court found Scott guilty on both counts and
               sentenced him to community control sanctions for a period not to
               exceed five years. Dkt. 85. The termination entry stated that the trial
               court could impose prison terms of eight years for each count if Scott
               failed to comply with the terms of his community control or if he
               violated the law.

               {¶ 3} On December 2, 2015, a notice of community control
               revocation was filed against Scott, and on January 28, 2016, an
               amended notice of community control revocation was filed. Dkt. 89,
               97. On February 11, 2016, the trial court continued Scott on
               community control sanctions for up to five years subject to the

                                                 11
previous sanctions. The trial court modified the sanctions by adding
the following: (1) Scott must serve 90 days in the Montgomery
County Jail; (2) Scott must appear for a status hearing on April 4,
2016, and (3) Scott must complete 140 hours of community service.
Dkt. 102.

{¶ 4} On July 14, 2016, another notice of community control
revocation was filed against Scott. Dkt. 112. The notice alleged that
Scott (1) violated Rule 1 of his community control sanctions when
he was charged with possession of drug paraphernalia and driving
under suspension in Miamisburg Municipal Court and with petty
theft and falsification in Moraine Mayor’s Court; (2) violated Rule
5 of his community control by failing to report to the trial court for
a status hearing; and (3) violated Special Sanctions 5 and 7 by failing
to make child support payments and failing to verify the completion
of community service.

{¶ 5} On July 25, 2016, the trial court held a hearing for a first
reading of Scott’s community control revocation. At that hearing,
Scott acknowledged receipt of the notice of revocation, waived the
probable cause hearing, waived the reading of the notice of
revocation, and entered a general denial of the alleged violation.
Transcript, p. 4. The trial court then set the matter for an evidentiary
hearing for October 7, 2016.

{¶ 6} On October 7, 2016, the trial court was informed that Scott
would be admitting to certain violations of his community control
sanctions. Id. at 8-9. At the hearing, Scott admitted to the violation
of Rule 5 as set forth in the notice of revocation. Id. at 9-12. He
admitted to not appearing before the trial court for his status hearing
and not reporting to his probation officer. Scott also admitted to
violating Rule 1, but stated that the notice of revocation was not
completely accurate because he was not found guilty of all of the
charges in the notice. Id. Scott’s counsel discussed the rule
violations and mitigating factors and Scott addressed the trial court
about mitigating factors. Id.

{¶ 7} After hearing from Scott and his counsel, the trial court stated,
in part (id. at 13):

    It should be noted that the Court previously dealt with a
    revocation issue in this matter and I reinstated Mr. Scott to
    community control sanctions with what I will describe, I
    think fairly, as a stern warning.
    Mr. Scott was placed on no breaks status. I think that
    background speaks for itself.

                                  12
    In this case, I revoke Mr. Scott’s community control
    sanctions on both counts and I impose a sentence of three
    years CRC on each count to run concurrently.

{¶ 8} After the hearing, the trial court issued a Termination Entry.
Dkt. 117. The trial court sentenced Scott to three years in prison on
each of the two counts of felonious assault, to be served
concurrently. Scott appeals from the trial court's decision.


II. The Trial Court Satisfied The Requirement That It Make A
Written Statement As To The Evidence It Relied Upon And The
Reasons For Revoking Community Control

{¶ 9} Scott's sole assignment of error states:

THE TRIAL COURT ERRED IN VIOLATING THE RIGHTS OF
APPELLANT TO DUE PROCESS AND IN THE IMPOSITION
OF SENTENCE.

{¶ 10} In State v. Cunningham, 2d Dist. Clark Nos. 2014-CA-99,
2014-CA-100, 2015--Ohio-2554, ¶ 11, we noted that:

    A defendant is entitled to due process when his community
    control is revoked as the result of a violation of a condition
    imposed on that control. Gagnon v. Scarpelli, 411 U.S.
    778, 786, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973). The due
    process rights which must be observed in a community
    control revocation hearing are: (1) written notice of the
    claimed violations of community control; (2) disclosure of
    evidence against him; (3) an opportunity to be heard in
    person and to present witnesses and documentary
    evidence; (4) the right to confront and cross-examine
    adverse witnesses; (5) a neutral and detached hearing body;
    and (6) a written statement by the fact finder as to the
    evidence relied upon and the reasons for revoking
    community control. Gagnon at 786, quoting Morrissey v.
    Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484
    (1972); State v. Nallen, 2d Dist. Miami No. 2012 CA 24,
    2013-Ohio-3284, P18.

 [*P11] Scott concedes that the first five requirements set forth in
Gagnon were satisfied. But Scott contends that the trial court failed
"to set forth a written statement by the fact finder as to the evidence
relied on and the reasons for revoking probation." Brief, p. 4.



                                  13
According to Scott, this failure denied him the procedural due
process required by Gagnon.

 [*P12] In State v. Delaney, 11 Ohio St.3d 231, 11 Ohio B. 545,
465 N.E.2d 72 (1984), the Supreme Court of Ohio addressed
Gagnon's requirement that the factfinder provide a written statement
as to the evidence relied on and the reasons for revoking probation
or parole. The Court held (id. at 234-35):

    No such written statement was provided in the instant case,
    but the trial court judge orally stated his findings and
    reasons for revoking appellant's probation. This statement
    was made on the record and directed to the appellant, who
    was present at the time.

    Although we do not condone the use of oral "explanations"
    in lieu of written statements detailing the basis for a trial
    court's determination in revocation proceedings, we find
    that, in this case, the trial court's statement sufficiently
    informed the appellant of the reasons for which his
    probation was being revoked, while also providing an
    adequate record for review on appeal. * * * We therefore
    do not find any deprivation of the appellant's right to due
    process in this case.

See also State v. Hill, 2d Dist. Montgomery No. 7301, 1982 Ohio
App. LEXIS 15503, 1982 WL 3811, * 2 (Oct. 4, 1982) (holding that
the written statement requirement is satisfied by advising "the
probationer at the hearing itself, with particularity, of the evidence
and the reasons for revocation, and ascertain[ing] that the announced
revocation rationale is transcribed for the record.")

 [*P13] Further, we have previously held that the Gagnon
requirements were complied with when the trial court provided
defendant with a written judgment entry and "because appellant
entered an admission there was no evidence to include in the entry."
State v. Longworth, 2d Dist. Montgomery No. 24327, 2011-Ohio-
4191, ¶ 25. Scott entered an admission of guilt at the hearing and the
trial court explained on the record the basis for its ruling. The
hearing was transcribed and the trial court subsequently entered a
written judgment. Therefore, we conclude that the trial court
satisfied Gagnon's requirement of a written statement by the fact
finder as to the evidence relied upon and the reasons for revoking
community control. Id.; Delaney at 234-235. Scott's assignment of
error is overruled.



                                 14
Scott I, 2017-Ohio-4100.

        When a state court decides on the merits a federal constitutional claim later presented to a

federal habeas court, the federal court must defer to the state court decision unless that decision is

contrary to or an objectively unreasonable application of clearly established precedent of the

United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000).

        Here, the Second District decided Scott’s due process claim on the merits and he has made

no showing (or even argument) that this decision is an objectively unreasonable application of the

relevant Supreme Court precedent, particularly Gagnon and Morrissey. As Respondent notes,

both the Supreme Court and the Sixth Circuit have approved procedures that comply in substance

with those two decisions. (Return, ECF No. 27, PageID 426-27, citing Black v. Romano, 471 U.S.

606, 615-16 (1985), and United States v. Blackshear, No. 92-3881, 1993 U.S. App. LEXIS 20282

(6th Cir. Jul. 29, 1993).

        Because the Second District’s decision on Scott’s due process claim is an objectively

reasonable application of the relevant Supreme Court precedent, it is entitled to deference under

28 U.S.C. § 2254(d)(1). Ground Sis should therefore be dismissed on the merits.



Conclusion



        Based on the foregoing analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion,

Petitioner should be denied a certificate of appealability and the Court should certify to the Sixth



                                                 15
Circuit that any appeal would be objectively frivolous and therefore should not be permitted to

proceed in forma pauperis.



April 22, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).




                                                16
